                                                    U.S. Department of Justice
          SOC SDNY
          OCUlv1ENT                                 United States Attorney
        ELECTRONICALLY FlLED                        Southern District of New York
        DOC#
        DA it: FILfD:   ~_./6l   -=-{
                                 ~   ~---
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew's Plaza
                                                    New York, New York 10007


                                                    December 4, 2019
VIAECF

The Honorable John G. Koeltl
United States District Judge              . ,,7//J~ -                        /(
Southern District of New York           ~
Daniel Patrick Moynihan U.S. Courthouse       /   0
                                        I 2 /I? / ( .                       c;J ~
500 Pearl_ Street
NewYork,NewYorkl0007
                                                                          7
                                                                          ~{31('~
       Re:     United States v. Asim Hameedi, et al., 17 Cr. 137 (JdiJ'- -!.,,( ,   S J) ,-::;---1
Dear Judge Koeltl:

       The Government received notice earlier today that the sentencing in the above-referenced
case has been moved from December 9, 2019, to December 17, 2019 at 9:30 a.m. We respectfully
request that, in light of scheduling conflicts, the start time of the sentencing on December 17 be
moved slightly later to commence at 10:45 a.m., or alternatively any time thereafter that day that
is convenient for the Court.

        AUSA Abramowicz, who was the principal draftsperson of the Government's sentencing
submission, conducted the loss amount analysis, and participated in extensive discussions with
defense counsel about the loss amount that is in dispute, has an oral argument in the Court of
Appeals for the Second Circuit on December 17, 2019 at 10 a.m., which he anticipates will be
finished in order to allow him to handle the sentencing in this case by approximately 10:45 a.m.
AUSA Greenberg has a plea and sentencing before Judge Batts at l 0:30 a.m. that has already been
rescheduled with a detained defendant; in advance of that sentencing, AUSA Greenberg reviewed
voluminous documents about a material factual matter at sentencing, so it is a matter that AUSA
Greenberg would prefer to handle herself rather than seek the assistance of another AUSA for
coverage. AUSA Neff is largely unavailable that day due to another pressing business matter that
has been scheduled for some time and cannot be moved. Defense counsel has stated they are
available on December 17.

       If the Court does·not wish to move the start time of the sentencing in this matter, AUSA
Greenberg will plan to handle the sentencing in this matter from 9:30 a.m. to 10:25 a.m., at which
time AUSA Greenberg will leave for her plea and sentencing before Judge Batts, and AUSA
Abramowicz will handle the remainder of the sentencing in this matter. If the Court wishes to
proceed in this manner, the Government respectfully requests that argument as to the disputed loss
amount commence when AUSA Abramowicz arrives to allow for continuity and a complete
argument to which both sides are in a position to respond.
                                                                                         Page2



       We apologize for any inconvenience, and appreciate the Court's attention to this matter.

                                            Very truly yours,

                                            GEOFFREY S. BERMAN
                                            United States Attorney

                                        by: _ _ _Isl_ _ _ _ _ _ _ __
                                            Kristy Greenberg/David Abramowicz/Michael Neff
                                            Assistant United States Attorneys
                                            (212) 63 7-2469/6525/2107

cc: All counsel of record (via ECF)
